INVESTMENT SUB-ADVISORY AGREEMENT Between T. ROWE PRICE ASSOCIATES, INC. and T. ROWE PRICE INTERNATIONAL LTD This INVESTMENT SUB-ADVISORY AGREEMENT (“Agreement”), is dated as of October 17, 2011, by and between T. Rowe Price Associates, Inc. (the “Adviser”), a corporation organized and existing under the laws of the State of Maryland, United States of America, and T.Rowe Price International Ltd (the “Sub-adviser”), a corporation organized and existing under the laws of the United Kingdom. WHEREAS, the Adviser has entered into an Investment Management Agreement dated as of the 17th day of October, 2011 (“Advisory Agreement”) with T. Rowe Price Multi-Sector Account Portfolios, Inc. (the “Corporation”) on behalf of the T. Rowe Price Emerging Markets Local Multi-Sector Account Portfolio (the “Fund”); WHEREAS, the Fund is a separate series of the Corporation and is engaged in business as an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”); WHEREAS, the Adviser is engaged principally in the business of rendering investment supervisory services and is registered with the U.S. Securities and Exchange Commission (“SEC”) as an investment adviser under the United States Investment Advisers Act of 1940, as amended (“Advisers Act”); WHEREAS, the Sub-adviser is engaged in the business of, among other things, rendering investment supervisory services and is registered with the SEC as an investment adviser under the Advisers Act, and is also registered or licensed with the United Kingdom Financial Services Authority ("FSA"), various European Union financial services regulators, the Japan Financial Services Authority and the Kanto Local Finance Bureau, among others; and WHEREAS, the Adviser desires to retain the Sub-adviser to act as Sub-adviser to furnish certain investment advisory services to the Adviser on behalf of the Fund, and the Sub-adviser is willing to furnish such services; NOW, THEREFORE, in consideration of the premises and mutual promises herein set forth, the parties hereto agree as follows: 1. Appointment.
